Citation Nr: 0949072	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1992.  The Veteran died in 2002 and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Pittsburgh RO that denied service connection for the cause of 
the Veteran's death.  


FINDINGS OF FACT

Resolving all reasonable doubt in the appellant's favor, a 
disability related to service is shown to have materially 
contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1310, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
As decision below grants service connection for the cause of 
the Veteran's death, there is no reason to further discuss 
the impact of the VCAA on the matter, as any notice defect or 
assistance omission is harmless.  

Analysis

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes certain 
chronic diseases, such as diabetes mellitus, which may be 
presumed to have been incurred in service if it became 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  Among the diseases deemed associated with herbicide 
exposure, under VA law is diabetes mellitus (Type 2), if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2008).

The above VA regulation means that if the Veteran served in 
Vietnam and is subsequently diagnosed with Type 2 diabetes 
mellitus, it is presumed to have been incurred as a result of 
service.

The Veteran's death certificate shows that he died near the 
end of 2002.  The immediate cause of death was listed as 
acute lymphoblastic leukemia.  At the time of his death, the 
Veteran's service-connected disabilities were fractured 5th 
metatarsal on the left foot, herniated nucleus pulposus at 
C5-6 and C6-7, and left ear hearing loss.  None of these 
disabilities are shown or contended to be the cause of the 
Veteran's death.

The appellant contends that the Veteran's type 2 diabetes 
mellitus materially contributed to his death and that such 
disability was of service origin.

According to his DD Form 214, the Veteran served in Vietnam 
from May 1971 to March 1972.  Thus, the presumption under 38 
U.S.C.A. § 1116(f) of exposure to herbicide agents is 
applicable.  Further, January 2007 and March 2008 statements 
from the Veteran's physician indicate the Veteran had type 2 
diabetes mellitus.  In light of the Veteran's Vietnam service 
and his diagnosis of diabetes mellitus, he met the 
presumptive provisions for service connection for type 2 
diabetes mellitus due to herbicide exposure.  38 C.F.R. §§ 
3.303, 3.307, 3.309.

With service connection for type 2 diabetes mellitus being 
established, the analysis must turn to whether such 
disability caused or materially contributed to the Veteran's 
death.  Competent (medical) evidence that directly addresses 
this matter was provided by the Veteran's physician.  In his 
January 2007 and March 2008 statements, Dr. J. P. provided 
thorough discussions of the Veteran's acute lymphoblastic 
leukemia to include the stem cell transplant the Veteran 
received in July 2002.  He explained that the Veteran 
developed an infection related to the stem cell transplant 
surgery.  The Veteran's blood sugar levels, which were 
elevated due to his type 2 diabetes mellitus, adversely 
affected his ability to respond to antibiotic treatment for 
the infection (sepsis shock) and proved to be fatal.  Under 
normal circumstances, infections following the type of 
surgery the Veteran had would not be fatal, but due to the 
Veteran's type 2 diabetes mellitus his condition 
deteriorated.  The infection ultimately materially 
contributed substantially to the Veteran's death.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule the 
appellant shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

Accordingly, service connection for the cause of the 
Veteran's is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


